Citation Nr: 0216989	
Decision Date: 11/25/02    Archive Date: 12/04/02

DOCKET NO.  99-07 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, 
Texas


THE ISSUES

1.  Entitlement to an increased evaluation for post-
traumatic stress disorder (PTSD), currently rated at 50 
percent.

2.  Entitlement to an increased evaluation for residuals, 
gunshot wound, left ankle, currently rated at 30 percent.

3.  Entitlement to a compensable evaluation for residuals, 
shell fragment wound, right elbow.

4.  Entitlement to a compensable evaluation for hemorrhoids.

5.  Entitlement to a compensable evaluation for hearing 
loss, left ear.

6.  Entitlement to service connection for residuals of Agent 
Orange exposure.

7.  Entitlement to service connection for a back disorder as 
secondary to service-connected left ankle disability.


REPRESENTATION

The veteran represented by:  Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The veteran and [redacted]


ATTORNEY FOR THE BOARD

R. M. Panarella, Counsel


INTRODUCTION

The veteran served on active duty from July 1961 to February 
1969.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from the May 1995 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
in Waco, Texas (RO).

The Board observes that the veteran's claim of entitlement 
to a total disability evaluation based on individual 
unemployability (TDIU) was granted during the course of this 
appeal.  Therefore, that issue is no longer before the 
Board.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The symptomatology associated with the veteran's PTSD is 
productive of total occupational impairment.

3.  The veteran's residuals, gunshot wound, left ankle, are 
manifested by severe muscle impairment.

4.  The veteran's residuals, shell fragment wound, right 
elbow, are manifested by no more than mild impairment.

5.  The veteran's hemorrhoids are productive of no more than 
moderate swelling.

6.  The veteran's left ear is manifested by Level I hearing 
acuity.

7.  The record contains no medical evidence of residuals due 
to Agent Orange exposure.

8.  The record contains no medical evidence relating the 
veteran's back disorder to a service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for a 100 percent evaluation for PTSD have 
been met.  38 U.S.C.A. § 1155, 5103A (West 1991 & Supp. 
2002); 38 C.F.R. §§ 4.1-4.14, 4.130, Diagnostic Code 9411 
(1996 & 2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).

2.  The criteria for an evaluation in excess of 30 percent 
for residuals, gunshot wound, left ankle, have not been met.  
38 U.S.C.A. § 1155, 5103A (West 1991 & Supp. 2002); 38 
C.F.R. §§ 4.1-4.14, 4.73, Diagnostic Codes 5311, 5312 (1997 
& 2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).

3.  The criteria for a compensable evaluation for residuals, 
shell fragment wound, right elbow, have not been met.  38 
U.S.C.A. § 1155, 5103A (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 4.1-4.14, 4.73, Diagnostic Code 5306 (1997 & 2001); 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).

4.  The criteria for a compensable evaluation for 
hemorrhoids have not been met.  38 U.S.C.A. § 1155, 5103A 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 4.1-4.14, 4.114, 
Diagnostic Code 7336 (2001); 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).

5.  The criteria for a compensable evaluation for left ear 
hearing loss have not been met.  38 U.S.C.A. § 1155, 5103A 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 4.1-4.14, 4.87, 
Diagnostic Code 6101 (2001); 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).

6.  Residuals of Agent Orange exposure were not incurred in 
or aggravated by active service.  38 U.S.C.A. §§ 1110, 
5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309 (2001); 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).

7.  A back disorder was not incurred in or aggravated by 
active service, nor is it proximately due to or the result 
of a disability of service origin.  38 U.S.C.A. §§ 1110, 
5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.310 (2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to 
be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, in November 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all pending claims for VA benefits, and redefines 
the obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  See 38 U.S.C. §§ 5103, 5103A (West Supp. 
2002); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified 
at 38 C.F.R. §§ 3.102, 3.159).

In this case, VA's duties have been fulfilled to the extent 
possible.  First, VA must notify the veteran of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that information or evidence.  See 38 U.S.C. 
§ 5103A (West Supp. 2002); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In the present case, the veteran was 
informed of the evidence needed to substantiate his claims 
by means of the discussions in the May 1995 rating decision 
and the February 1999 Statement of the Case.  In addition, a 
Supplemental Statement of the Case was issued in October 
2001 and another rating decision was issued in July 2002.  

In letters dated June 1999, the RO informed the veteran of 
the specific evidence that he needed to substantiate his 
claims.  In August 2001, the RO informed the veteran of the 
provisions of the VCAA, including which evidence would be 
obtained by the RO and which evidence was the veteran's 
responsibility to obtain.  In the rating decisions, the 
veteran was informed of the basis for the denial of his 
claims and of the type of evidence that he needed to submit 
to substantiate those claims.  In the Statement of the Case 
and Supplemental Statement of the Case, the RO notified the 
veteran of all regulations pertinent to his claims, informed 
him of the reasons for the denials, and provided him with 
additional opportunity to present evidence and argument in 
support of his claims.  Therefore, the Board finds that the 
rating decisions, Statement of the Case, Supplemental 
Statement of the Case, and related letters provided to the 
veteran specifically satisfy the notice requirements of 38 
U.S.C.A. § 5103 of the new statute. 

VA must also make reasonable efforts to assist the veteran 
in obtaining evidence necessary to substantiate the claim 
for the benefit sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  38 U.S.C.A. § 5103A (West Supp. 2002).  Here, the RO 
considered relevant VA and private treatment records and 
provided the veteran with VA medical examinations.  The 
veteran also presented testimony before the Board in May 
2002.  At that time, the veteran chose to offer testimony 
concerning only his claims for entitlement to TDIU and an 
increased evaluation for PTSD.  The veteran's representative 
stated that the evidence of record was sufficient to make a 
decision on the remaining claims.  Therefore, the Board 
finds that no further action is necessary to meet the 
requirements of the VCAA.

The Board observes that the RO has been unable to obtain 
more recent VA examinations in relation to the veteran's 
claimed disabilities.  The veteran claims that he has a 
pathological fear of VA Medical Centers; therefore, he did 
not and will not appear for VA examinations.  The veteran 
submitted an opinion from a private physician that described 
his alleged fear of VA Medical Centers.  The Board observes 
that, despite this fear, the record contains VA routine 
medical care reports dated through 2000.  The veteran was 
informed that VA medical examinations may help to 
substantiate his claims and he also was informed that he 
could submit private medical evidence.  Accordingly, the 
Board finds that the RO has done everything reasonably 
possible to assist the veteran and the Board will make its 
decision based upon the VA examinations and other medical 
evidence of record. 

In addition, the Board observes that the veteran's friend, 
[redacted], has written several statements on behalf 
of the veteran.  As he is not the veteran's appointed 
representative, the Board cannot accept his statements as 
claims on behalf of the veteran.  Also, in December 1994, 
the veteran submitted a list of numerous symptoms, test 
findings, and claimed diagnoses.  If the veteran wishes to 
submit a claim for one of these disabilities, he should 
clarify such with the RO.  Finally, in July 2002, the 
veteran submitted a list of 41 diagnoses attributed to him 
by a John M. Lonergan, M.D.  This list was not accompanied 
by any examination report, medical reasoning, or supporting 
documentation.  Therefore, the Board finds it to be of 
little probative value in the rating of the veteran's 
current claims.  If the veteran wishes to submit a claim for 
any of the listed diagnoses, he should inform the RO.


I. Increased Ratings

Disability evaluations are determined by the application of 
a schedule of ratings, which is based on the average 
impairment of earning capacity in civilian occupations.  See 
38 U.S.C.A. § 1155 (West 1991).  Separate Diagnostic Codes 
identify various disabilities.  Where there is a question as 
to which of two disability evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  See 
38 C.F.R. § 4.7 (2001).

Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  When the assignment of an initial rating award is 
at issue, VA must consider all evidence of the veteran's 
disability as is necessary to evaluate the severity from the 
effective date of service connection through the present.  
It is not only the present level of disability which is of 
primary importance, but rather the entire period is to be 
considered to ensure that consideration is given to the 
possibility of staged ratings; that is, separate ratings for 
separate periods of time based on the facts found.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

The evaluation of the same disability under various 
diagnoses is to be avoided.  Disabilities from injuries to 
the muscles, nerves, and joints of an extremity may overlap 
to a great extent, so that special rules are included in the 
appropriate bodily system for their evaluation.  Both the 
use of manifestations not resulting from service-connected 
disease or injury in establishing the service-connected 
evaluation, and the evaluation of the same manifestation 
under different diagnoses are to be avoided.  See 38 C.F.R. 
§ 4.14.

When assigning a disability rating, it is necessary to 
consider functional loss due to flare-ups, fatigability, 
incoordination, and pain on movements.  See DeLuca v. Brown, 
8 Vet. App. 202, 206-7 (1995).  The rating for an orthopedic 
disorder should reflect functional limitation which is due 
to pain which is supported by adequate pathology and 
evidenced by the visible behavior of the claimant 
undertaking the motion.  Weakness is also as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  A little used part 
of the musculoskeletal system may be expected to show 
evidence of disuse, either through atrophy, the condition of 
the skin, absence of normal callosity, or the like.  See 38 
C.F.R. § 4.40.  The factors of disability reside in 
reductions of their normal excursion of movement in 
different planes.  Instability of station, disturbance of 
locomotion, and interference with sitting, standing, and 
weight bearing are related considerations.  See 38 C.F.R. 
§ 4.45.  With any form of arthritis, it is the intention of 
the rating schedule to recognize actually painful, unstable, 
or malaligned joints, due to healed injury, as entitled to 
at least the minimal compensable rating for the joint.  See 
38 C.F.R. § 4.59.

A. PTSD

The record shows that the RO granted service connection for 
PTSD in the May 1995 rating decision and assigned a 50 
percent evaluation effective from June 1994, the date of 
claim.  The veteran disagreed with this initial evaluation.  

VA clinical records show that the veteran presented in June 
and August 1994 with symptoms of PTSD and depression.  
Thereafter, the veteran attended the PTSD support group from 
September 1994 through October 1995.  At an August 1994 
psychological evaluation, the veteran presented as well 
groomed and cooperative.  He was somewhat terse and hostile, 
with indications of expansiveness and mild grandiosity.  The 
veteran reported many jobs since his discharge from active 
service, and stated that he had been unemployed for the past 
3 years.  He reported problems with employment due to 
difficulty with interpersonal interactions, mistrust of 
others, and anger.  The veteran complained of nightmares, 
sleep impairment, and intrusive thoughts.  Psychological 
testing identified depression, anxiety, hostility, and 
isolation.  The veteran was diagnosed with chronic PTSD.

At a November 1994 VA examination, the veteran reported his 
most recent employment as being in 1991, with frequent job 
changes prior to that time.  He presented as oriented and 
cooperative.  Speech was articulate and pertinent but 
thought content revealed free floating and fixed anxiety.  
The veteran complained of depression with crying spells, 
hypervigilance, intrusive thoughts, survival guilt, 
nightmares, and sleep disturbance.  The veteran was 
diagnosed with chronic PTSD, moderate to possibly severe.  
The examiner opined that the veteran's social impairment was 
moderate and that his occupational impairment was moderate 
to marked.

At a VA psychology consultation in February 2000, the 
veteran complained of insomnia and a sense of losing 
control.  He was referred for a medication adjustment.  In 
September 2001, the veteran's brother wrote that the veteran 
had almost completely isolated himself from his family.  He 
believed that the veteran had deteriorated in 1990 or 1991 
and had not held a job since that time.  

In May 2002, Kusuma S. Rao, M.D. submitted a psychiatric 
report of the veteran.  Dr. Rao reported that she had 
reviewed the veteran's claims file and that she had seen the 
veteran on 20 occasions.  She reported that the veteran had 
been unemployed or had attempted unsuccessful self-
employment activities since 1991.  The veteran reported 
numerous symptoms including nightmares, sleep impairment, 
loss of interest in daily activities, social isolation, 
anger, mood swings, hypervigilance, depression, and anxiety.

Dr. Rao stated that the veteran occasionally presented as 
neat but that he would more often present as unkempt.  He 
was cooperative, but frequently irritable and quick to 
anger.  He responded in an emotionally labile manner.  His 
mood and affect ranged from blunted and flat to highly 
anxious.  The veteran's speech was normally articulate and 
relevant, but was often pressured and was sometimes 
tangential and indecisive.  The veteran's thought content 
revealed anxiety; however, he denied suicidal thoughts.  He 
exhibited impaired memory function and fair to impaired 
judgment.  The veteran routinely had outbursts of anger and 
irritability that precluded normal social and professional 
relationships.  He was reclusive and virtually isolated.  He 
was unable to perform activities of daily living, including 
personal hygiene, and had obsessional rituals.  Dr. Rao 
opined that the veteran's mental health status had not 
changed appreciably since 1991.  She found that the veteran 
suffered total social and industrial inadaptability.

At his personal hearing before the Board in May 2002, the 
veteran testified that he had some minimal self-employment 
but that he made no money.  He reported that he slept during 
the day and protected his house with dogs and guns.  He 
reported that his wife was a good person and that he had a 
good relationship with his daughter and grandchildren.  He 
stated that his last real employment was in 1987 as a 
helicopter tactics instructor.  He later had numerous other 
jobs that he left due to conflicts with coworkers and 
supervisors.  A statement submitted in June 2002 from a 
retired Army officer described the veteran as highly 
emotional, tearful, and unfocused at a recent visit.  He 
described that the veteran had undergone extreme changes in 
personality and behavior since his time in service.

The veteran's PTSD has been assigned a 50 percent schedular 
evaluation pursuant to 38 C.F.R. § 4.130, Diagnostic Code 
9411 (1996).  Under this former criteria for rating mental 
disorders, a 50 percent evaluation was warranted where the 
ability to establish or maintain effective or favorable 
relationships with people was considerably impaired and, by 
reason of the psychoneurotic symptoms, the reliability, 
flexibility, and efficiency levels were so reduced as to 
result in considerable industrial impairment.  A 70 percent 
evaluation was warranted where ability to establish or 
maintain effective or favorable relationships with people 
was severely impaired and the psychoneurotic symptoms were 
of such severity and persistence that there was severe 
impairment in the ability to maintain or retain employment.  
A 100 percent evaluation required that the attitudes of all 
contacts except the most intimate were so adversely affected 
as to result in virtual isolation in the community; 
psychoneurotic symptomatology bordering on gross repudiation 
of reality; or demonstrable inability to obtain or retain 
employment.  38 C.F.R. § 4.130, Diagnostic Code 9411 (1996).

During the pendency of this appeal, the criteria for 
diagnosing and evaluating psychiatric disorders were 
changed.  When a law or regulation changes while a case is 
pending, the version most favorable to the veteran applies, 
absent congressional intent to the contrary.  Karnas v. 
Derwinski, 1 Vet. App. 308, 312-313 (1991).  The effective 
date rule established by 38 U.S.C.A. § 5110(g), however, 
prohibits the application of any liberalizing rule to a 
claim prior to the effective date of such law or regulation.  
Thus, as the criteria for diagnosing and evaluating 
psychiatric disorders were revised effective November 7, 
1996, any increase in disability based on the revised 
criteria cannot become effective prior to that date.

Under the current rating criteria, a 50 percent evaluation 
is warranted when symptomatology causes occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long-term memory; impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent evaluation is warranted where symptomatology 
causes occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation, obsessional rituals which interfere with 
routine activities, speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control; 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances; 
inability to establish and maintain effective relationships.

A 100 percent evaluation requires total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living; 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2001).

Applying the above criteria to the facts of this case, the 
Board finds that the symptomatology associated with the 
veteran's PTSD is productive of complete occupational 
impairment and therefore warrants a 100 percent evaluation 
under either the former or the revised criteria.  The 
medical evidence of record shows that the veteran has been 
unable to maintain employment since the date of his claim 
for PTSD.  At the time of his initial VA examination, the 
veteran reported that he had not worked for several years, 
and the VA examiner found his occupational impairment to be 
moderate to marked.  The extensive report from Dr. Rao 
confirmed that the veteran was totally unemployable and 
identified significant symptomatology that contributed to 
this complete impairment.  Accordingly, the benefit sought 
on appeal is granted.

B. Left ankle

The record shows that the RO granted service connection for 
residuals, gunshot wound, left ankle, in a December 1974 
rating decision and assigned a 30 percent evaluation 
effective from May 1974.  Subsequent rating decisions have 
confirmed and continued this evaluation.

VA clinical records show that the veteran presented with 
left ankle pain in August and September 1994.  An x-ray 
performed at that time found severe degenerative joint 
disease of the ankle joint, narrowed joint spaces and 
deformed talus, bilateral malleoli due to old trauma.  
Orthopedic consultations in November and December 1994 
assessed the veteran with degenerative joint disease 
secondary to trauma.  The veteran complained of pain and 
great difficulty walking.  He walked with a cane and wore 
sandals.  He used medication and ice packs to relieve pain.  
Physical examination findings included 5 degrees of plantar 
flexion and atrophy of the left leg. 

At a November 1994 VA examination, the veteran reported a 
very stiff, painful joint.  Physical examination showed 
essentially absent subtalar joint motion and only a very 
slight jog of ankle motion.  Manipulation of the ankle and 
subtalar area elicited pain.  The veteran had limited 
extension of the great toe as the extensor appeared to be 
incorporated in scar tissue.  An area of marked paresthesia 
and hypersensitivity was present on the dorsum of the foot 
from the great toe to the anterior aspect of the ankle.  The 
veteran's left calf was 5 centimeters less in circumference 
than the right.  The left ankle was ankylosed in a rather 
unfavorable position, in 10 to 15 degrees of equinus and 10 
degrees of inversion.

The associated x-ray of the left ankle found severe 
degenerative joint disease, sclerotic changes, probable 
loose body due to neurotrophic joint disease, and old distal 
tibial shaft fractures.  The veteran was assessed with a 
fibrous ankylosis of the ankle and subtalar joint with 
incompletely fused ankle that was extremely painful to 
prolonged walking and standing.  The examiner opined that 
the veteran's walking ability was very limited and his 
equinus and inversion contributed to his poor gait.  He also 
had a marked impairment of left ankle function.

VA clinical records in February 1995 noted swelling of the 
left ankle, mild medial and lateral instability, and 
decreased sensation over the medial and dorsal foot.  An 
evaluation in May 1995 noted decreased range of motion, old 
orthopedic defect, mild skin atrophy, and hypersensitivity 
of the left foot and ankle.  At that time, the veteran 
complained of constant pain.  The veteran continued to be 
seen through 1997 for left ankle pain.  An x-ray report in 
August 1997 found no changes since the previous study in 
November 1994.

A July 2002 MRI consultation performed by Bruce A. Cheatham, 
M.D. found advanced degree post-traumatic arthrosis 
involving the ankle joint with partial tibiotalar fusion 
anteriorly suspected.  Bony sclerosis and contour flattening 
of the superior talus bone were identified and could be post 
traumatic or could reflect post traumatic ischemic necrosis.

The RO has evaluated the veteran's residuals, gunshot wound, 
left ankle, under C.F.R. § 4.73, Diagnostic Codes 5311 and 
5312 (2001).  Diagnostic Code 5311 applies in cases 
regarding Muscle Group XI.  Functions of this muscle group 
include propulsion and plantar flexion of the foot, 
stabilization of the arch, flexion of the toes, and flexion 
of the knee.  This muscle group encompasses the posterior 
and lateral crural muscles and the muscles of the calf, 
including the triceps surae (gastrocnemius and soleus), 
tibialis posterior, peroneus longus, peroneus brevis, flexor 
hallucis longus, flexor digitorum longus, popliteus, and 
plantaris muscles. 

Diagnostic Code 5312 applies in cases involving Muscle Group 
XII.  Functions of this muscle group include dorsiflexion, 
extension of the toes, and stabilization of the arch.  This 
muscle group encompasses the anterior muscles of the leg, 
including the tibialis anterior, extensor digitorum longus, 
extensor hallucis longus, and peroneus tertius muscles.  
Under both Diagnostic Codes, a maximum evaluation of 30 
percent is for assignment in cases of severe disability. 

By regulatory amendment effective July 3, 1997, changes were 
made to the schedular criteria for evaluation of muscle 
injuries, as set forth in 38 C.F.R. § 4.56.  See 62 Fed. 
Reg. 30235 (1997).  Since the veteran filed his claim prior 
to July 1997, the Board must consider both sets of criteria.  
See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  
Regulations which were revised or eliminated include 38 
C.F.R. §§ 4.56 and 4.72.  Previously, 38 C.F.R. § 4.56 
(1997) provided that a severe muscle injury involved a 
through and through or deep penetrating wound due to high 
velocity missiles, or large or multiple low velocity 
missiles, or explosive effect of high velocity missile, or a 
shattering bone fracture with extensive debridement or 
prolonged infection and sloughing of soft parts, 
intermuscular binding and cicatrization.  Objective findings 
are similar to the revised criteria as set forth below.  See 
38 C.F.R. § 4.56(c) (1997).

The revised rating criteria for muscle injuries are similar 
in content, if not organization, to the criteria in effect 
prior to the revisions.  A severe injury of the muscle 
contemplates a through and through or deep penetrating wound 
due to high-velocity missile, or large or multiple low 
velocity missiles, or with shattering bone fracture or open 
comminuted fracture with extensive debridement, prolonged 
infection, or sloughing of soft parts, intermuscular binding 
and scarring.  Service department record or other evidence 
show hospitalization for a prolonged period for treatment of 
wound.  There should also be a record of consistent 
complaints of cardinal signs and symptoms of muscle 
disability, worse than those shown for moderately severe 
muscle injuries, and, if present, evidence of inability to 
keep up with work requirements.  

Objective findings include ragged, depressed and adherent 
scars indicating wide damage to muscle groups in missile 
track; palpation shows loss of deep fascia or muscle 
substance, or soft flabby muscles in wound area; muscles 
swell and harden abnormally in contraction.  Tests of 
strength, endurance, or coordinated movements compared with 
the corresponding muscles of the uninjured side indicate 
severe impairment of function.  If present, the following 
are also signs of a severe muscle injury: (a) X-ray evidence 
of minute multiple scattered foreign bodies indicating 
intermuscular trauma and explosive effect of the missile; 
(b) adhesion of scar to one of the long bones, scapula, 
pelvic bones, sacrum or vertebrae, with epithelial sealing 
over the bone rather than true skin covering in an area 
where bone is normally protected by muscle; (c) diminished 
muscle excitability to pulsed electrodiagnostic tests; (d) 
visible or measurable atrophy; (e) adaptive contraction of 
an opposing group of muscles; (f) atrophy of muscle groups 
not in the track of the missile, particularly of the 
trapezius and serratus in wounds of the shoulder girdle; and 
(g) induration or atrophy of an entire muscle following 
simple piercing by a projectile.  See 38 C.F.R. § 4.56 (d) 
(2001).

As the veteran has already been assigned the maximum 
evaluation for a severe muscle injury, the question becomes 
whether there is an alternative basis for an evaluation in 
excess of 30 percent for the residuals of left ankle gunshot 
wound.  However, in this case, there is no evidence of 
ankylosis of the ankle as described by the criteria of 
38 C.F.R. § 4.71a, Diagnostic Code 5270 (2001).  In 
addition, evaluation under Diagnostic Codes 5271-5274 would 
not afford an evaluation in excess of 30 percent.  
Accordingly, the Board concludes that the presently assigned 
30 percent evaluation appropriately represents the veteran's 
level of disability, including functional impairment due to 
pain.  

C. Right elbow

The record shows that the RO granted service connection for 
residuals, fragment wound, right elbow, in a December 1974 
rating decision and assigned a noncompensable evaluation 
effective from May 1974.  Subsequent rating decisions have 
confirmed and continued this evaluation.

At a November 1994 VA examination, the veteran reported 
minor problems with the elbow, consisting of an occasional 
catching feeling and an aching pain.  The veteran exhibited 
a full range of motion of the elbow and forearm.  Normal 
function and muscle strength were present in the arm and 
hand.  There was a small scar on the posterior aspect of the 
elbow.  The associated x-ray of the right elbow revealed an 
old olecranon fracture with loose body.  The veteran was 
assessed with residual mild aching pain and mild impairment 
of function of the right elbow.

At a VA clinic evaluation in May 1995 the veteran reported 
low level occasional right elbow pain.  A July 2002 
consultation by Bruce A. Cheatham, M.D. found transverse 
olecranon fracture that had healed by nonunion or fibrous 
union.  There were no significant displacement of fragments, 
but nonhealed fragments were separated by approximately 2 
millimeters.  A 4 millimeter metallic foreign body was 
within the anterior distal arm soft tissues.

The veteran's residuals, shell fragment wound, right elbow 
have been assigned a noncompensable evaluation pursuant to 
38 C.F.R. § 4.73, Diagnostic Code 5306 (2001).  This 
Diagnostic Code applies in cases involving Muscle Group VI.  
The function of these muscles is extension of the elbow.  A 
noncompensable evaluation is assigned for slight impairment 
of the dominant or nondominant extremity.  For an increased 
rating to 10 percent, the impairment must be moderate.

As discussed above, the schedular criteria for rating muscle 
injuries have been revised during the course of this appeal.  
Under the former criteria, muscle wounds specifically due to 
gunshot or other trauma are considered slight if the injury 
is a simple wound, without debridement, infection or effects 
of laceration, and where the objective findings include a 
minimum scar, slight, if any evidence of fascial defect or 
of atrophy or of impaired tonus, and no significant 
impairment of function and no retained metallic fragments.  

Residuals are considered moderate if the wound is through 
and through, but with a relatively short track and an 
absence of residuals of debridement or prolonged infection.  
In order to warrant a moderate rating, there should be 
consistent complaints of the cardinal symptoms of muscle 
wounds, particularly fatigue pain after use.  Objective 
findings should include a relatively small scar with signs 
of moderate loss of deep fascia or muscle substance or 
impairment of muscle tonus, and of definite weakness or 
fatigue in comparative tests.  See 38 C.F.R. § 4.56(b) 
(1997).

Under the revised rating criteria, slight disability of a 
muscle anticipates a simple muscle wound without debridement 
or infection and with a history of a superficial wound with 
brief treatment and no cardinal signs or symptoms of muscle 
disability, such as loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, or impairment of 
coordination and uncertainty of movement.  Objective 
findings of a slight disability include a minimal scar, no 
evidence of fascial defect, atrophy, or impaired tonus, and 
no impairment of function or retained metallic fragments. 

Moderate disability of a muscle anticipates a through and 
through or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without 
explosive effect of a high velocity missile, residuals of 
debridement, or prolonged infection.  A history consistent 
with a moderate disability would include complaints of one 
or more of the cardinal signs and symptoms, particularly 
lowered threshold of fatigue after average use.  Objective 
findings include some loss of deep fascia or muscle 
substance or impairment of muscle tonus and loss of power or 
lowered threshold of fatigue.  See 38 C.F.R. § 4.56 (c), (d) 
(2001).

Applying the above criteria to the facts of this case, the 
Board finds that the requirements for the next higher 
evaluation have not been met under either the former or the 
revised criteria.  The veteran's right elbow exhibits no 
evidence of significant impairment of function.  In short, 
there are no cardinal signs or symptoms of muscle 
disability, such as loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, or impairment of 
coordination and uncertainty of movement.  On the contrary, 
objective findings have been negative and the veteran's only 
complaint is occasional discomfort.  Accordingly, the 
criteria for a moderate muscle injury have not been met and 
the appeal is denied.  In making this determination, the 
Board has considered any functional impairment caused by 
pain as well as the application of alternative Diagnostic 
Codes.  See 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Codes 
5205-5209 (2001).

D. Hemorrhoids

The record shows that the RO granted service connection for 
internal hemorrhoids in a December 1974 rating decision and 
assigned a noncompensable evaluation effective from May 
1974.  Subsequent rating decisions have confirmed and 
continued this evaluation.

At a November 1994 VA examination, the veteran reported 
intermittent rectal complaints.  He reported a history of 
incision and drainage of a perirectal abscess 2 to 3 years 
ago.  Since that time, he had occasional slight blood on 
toilet tissue, and some irritation around the anus.  He also 
sometimes soiled himself slightly.  Digital rectal 
examination found moderate hemorrhoidal swelling at 1 p.m. 
but no protruding hemorrhoids.  There were no masses or 
tenderness in the rectum or significant scar tissue.  There 
appeared to be a slight decreased tone of the anal 
sphincter.  The available VA treatment records contain no 
complaints or findings regarding hemorrhoids.

The veteran's hemorrhoids have been assigned a 
noncompensable schedular evaluation pursuant to 38 C.F.R. 
§ 4.114, Diagnostic Code 7336 (2001).  Under this Diagnostic 
Code, hemorrhoids that are mild or moderate are rated as 
noncompensable.  For a 10 percent evaluation, the 
hemorrhoids must be large or thrombotic, irreducible, with 
excessive redundant tissue, evidencing frequent recurrences.  

Based upon the findings of the VA examination, the Board 
finds that the criteria for the next higher evaluation have 
not been met.  The examiner identified moderate swelling but 
no protruding hemorrhoids.  In the absence of any additional 
evidence of worsening, the Board must deny the veteran's 
claim for a compensable evaluation.

E. Hearing loss

The record shows that the RO granted service connection for 
left ear hearing loss in a December 1974 rating decision and 
assigned a noncompensable evaluation effective from May 
1974.  Subsequent rating decisions have confirmed and 
continued this evaluation.

A VA audiology consultation in November 1994 identified 
sensorineural hearing loss at 3000 Hertz and above.  Pure 
tone thresholds, in decibels, were as follows: 5 at 1000 
Hertz, 10 at 2000 Hertz, 40 at 3000 Hertz, and 50 at 4000 
Hertz, with an average of 26.  Speech audiometry revealed 
speech recognition ability of 100 percent.

An audiological evaluation performed in April 1999 for 
hearing aid purposes found hearing within normal limits 
through 2000 Hertz, with a moderate high frequency 
sensorineural hearing loss beginning at 3000 Hertz.

In evaluating service-connected hearing loss, disability 
ratings are derived by a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are performed.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss 
disability evaluations range from noncompensable to 100 
percent based on organic impairment of hearing acuity, as 
measured by controlled speech discrimination tests in 
conjunction with the average hearing threshold, as measured 
by pure tone audiometric tests in the frequencies 1,000, 
2,000, 3,000 and 4,000 cycles per second.  The rating 
schedule establishes 11 auditory acuity levels designated 
from Level I for essentially normal hearing acuity, through 
Level XI for profound deafness.

VA audiological examinations are conducted using a 
controlled speech discrimination test together with the 
results of a pure tone audiometry test.  The vertical lines 
in Table VI (in 38 C.F.R. § 4.85) represent nine categories 
of the percentage of discrimination based on the controlled 
speech discrimination test.  The horizontal columns in Table 
VI represent nine categories of decibel loss based on the 
pure tone audiometry test.  The numeric designation of 
impaired hearing (Levels I through XI) is determined for 
each ear by intersecting the vertical row appropriate for 
the percentage of discrimination and the horizontal column 
appropriate to the pure tone decibel loss.

The percentage evaluation is found from Table VII (in 38 
C.F.R. § 4.85) by intersecting the vertical column 
appropriate for the numeric designation for the ear having 
the better hearing acuity and the horizontal row appropriate 
to the numeric designation level for the ear having the 
poorer hearing acuity.  For example, if the better ear has a 
numeric designation Level of "V" and the poorer ear has a 
numeric designation Level of "VII," the percentage 
evaluation is 30 percent.  See 38 C.F.R. §§ 4.85(b), 4.87 
(1998-2001).

Effective June 10, 1999, regulatory changes were made to the 
schedule for rating disabilities pertaining to diseases of 
the ear, including the criteria for evaluating hearing loss.  
However, the method described above using Tables VI and VII 
was not changed.  Prior to June 1999, in situations where 
compensation had been granted only for hearing loss 
involving one ear, and the veteran did not have total 
deafness in both ears, the hearing acuity of the nonservice-
connected ear was considered to be normal, or at Level I.  
See 38 C.F.R. §§ 3.383(a)(3), 4.14 (1998).  In such 
situations, a maximum 10 percent evaluation was assignable 
where hearing in the compensable ear was at Level X or XI.  
In the revised regulations, 38 C.F.R. § 4.85(f) was added to 
clearly specify that a nonservice-connected ear will be 
assigned a Roman numeral designation of I, subject to the 
provisions of 38 C.F.R. § 3.383.  See 64 Fed. Reg. 25206 
(May 11, 1999).

In relation to the present appeal, inasmuch as service 
connection is in effect for only left ear hearing loss, and 
the evidence does not indicate that the veteran has total 
deafness in both ears, the right ear is taken to be normal 
for rating purposes, as per the old criteria for hearing 
disorder, which assigns a numeric designation of Level I 
hearing for the non-service connected left ear.  See 38 
C.F.R. § 4.87, Diagnostic Code 6101 (1998).  As per the new 
criteria, the non-service connected right ear is also 
assigned a Level I, subject to the provisions of 38 C.F.R. 
§ 3.383.  See 38 C.F.R. § 4.87, Diagnostic Code 6101 (2001).  
Thus, for purposes of rating the veteran's service-connected 
left ear hearing loss, a numeric designation of Level I 
hearing is assigned to the nonservice-connected right ear 
under the former and the revised regulations.  An 
application of the old and new criteria produces the same 
findings, which results in the assignment of a numeric 
designation of Level I hearing for the left ear, translating 
to a noncompensable schedular evaluation for the veteran's 
service-connected left ear hearing loss.

Accordingly, the Board concludes that the evidence does not 
support a compensable evaluation for left ear hearing loss.  
The Board recognizes that the rating schedule is designed to 
accommodate changes in condition, and that the veteran may 
be awarded an increased evaluation in the future should his 
disability picture change.  See 38 C.F.R. § 4.1 (2001).  At 
present, however, the Board finds that an increased 
evaluation is not warranted and the benefit sought on appeal 
must be denied.

II. Service Connection

A. Agent Orange

The veteran has submitted a claim of entitlement to service 
connection for residuals of Agent Orange exposure; however, 
he has never identified those residuals nor has he submitted 
medical evidence in support of his claim.  In his personal 
hearing before the Board, the veteran's representative 
commented that the veteran had had prostate cancer, but that 
he was not claiming that it was due to Agent Orange 
exposure.

Service connection may be presumed for residuals of exposure 
to Agent Orange for veterans who, during active military, 
naval, or air service, served in the Republic of Vietnam 
during the Vietnam War era, and have a disease listed at 38 
C.F.R. § 3.309(e) (2001).  See 38 C.F.R. § 3.307(a)(6)(iii) 
(2001).  The diseases afforded this presumption include 
chloracne or other acneform disease consistent with 
chloracne, Hodgkin's disease, multiple myeloma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea), and soft-tissue sarcoma.

In addition, during the pendency of this appeal, the law has 
been revised to provide for a presumption of exposure to 
herbicides for all veterans who served in Vietnam during the 
Vietnam era.  See Public Law 107-103, 115 Stat. 976 (2001).  
However, a grant of service connection still requires a 
medical nexus between the disease and the exposure to Agent 
Orange.  

In this case, the medical evidence of record contains no 
diagnosis of a presumptive disease and no medical opinion 
that relates any disability to Agent Orange exposure.  As 
discussed above, the veteran failed to appear for a VA 
medical examination and has offered no evidence in support 
of his claim.  Accordingly, the Board can identify no basis 
under which to award service connection for residuals of 
Agent Orange exposure.  In the absence of a current 
disability, service connection must be denied.

B. Back Disorder

The veteran alleges that his back disorder is due to or 
aggravated by his service-connected gunshot wound residuals 
of the left ankle.  Service connection will be granted if it 
is shown that a veteran has a disability resulting from an 
injury or disease contracted in the line of duty, or for 
aggravation of a preexisting injury or disease.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991 & Supp. 2002); 38 C.F.R. § 3.303 
(2001).  Generally, to prove service connection, a claimant 
must submit (1) medical evidence of a current disability, 
(2) medical evidence, or in certain circumstances lay 
testimony, of in-service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus 
between the current disability and the in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999).  

In addition, service connection may be granted for a 
disability that is proximately due to or the result of a 
service-connected disability.  When service connection is 
established for a secondary condition, the secondary 
condition is considered part of the original condition.  38 
C.F.R. § 3.310(a) (2001).  This regulation has been 
interpreted by the Court to allow service connection for a 
disorder which is caused by a service-connected disorder, or 
for the degree of additional disability resulting from 
aggravation of a nonservice-connected disorder by a service-
connected disorder.  See Allen v. Brown, 7 Vet. App. 439 
(1995).

In relation to the present appeal, the medical evidence 
shows, and the veteran concurs, that he sustained vertebral 
fractures in a helicopter accident in 1982.  At a November 
1994 VA examination, the veteran complained of intermittent 
low back pain that he believed was aggravated by the altered 
gait due to his left ankle disability.  He reported back 
injury due to a helicopter crash in 1982.  Physical 
examination elicited mild limitation of motion and the x-ray 
identified compression of L1.  The examiner diagnosed the 
veteran with intermittent low back pain with history of 
minor compression fractures of T12 and L1 in 1982.  The 
examiner did not relate the back disability to the service-
connected left ankle.  The VA treatment records associated 
with the claims file show ongoing treatment for chronic low 
back pain.  However, the pain was noted to be related to the 
injury sustained in 1982.  

Based upon the above facts, the Board finds that a 
preponderance of the evidence is against service connection 
for a back disorder.  The record contains no medical 
evidence that relates the veteran's back disorder to his 
period of active service or to a service-connected 
disability.  On the contrary, the evidence shows that the 
veteran sustained a back injury following his discharge from 
active service.  While the veteran believes that his back 
pain is aggravated by his service-connected left ankle 
disability, he is not competent to provide a medical nexus 
opinion.  Brewer v. West, 11 Vet. App. 228, 234 (1998).  
Again, the Board notes that a recent VA medical opinion was 
not obtained because the veteran did not appear for an 
examination.  Likewise, the veteran has submitted no private 
medical evidence in support of his claim.  Accordingly, the 
appeal is denied.


ORDER

Pursuant to the provisions governing the award of monetary 
benefits, an evaluation of 100 percent is granted for PTSD.

An evaluation in excess of 30 percent for residuals, gunshot 
wound, left ankle is denied.  

A compensable evaluation for residuals, shell fragment 
wound, right elbow is denied.

A compensable evaluation for hemorrhoids is denied.

A compensable evaluation for hearing loss, left ear, is 
denied.

Service connection for residuals of Agent Orange exposure is 
denied.

Service connection for a back disorder is denied.




		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals


 

